
	
		III
		109th CONGRESS
		2d Session
		S. RES. 514
		IN THE SENATE OF THE UNITED STATES
		
			June 16, 2006
			Mr. Frist (for himself
			 and Mr. Reid) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		To authorize testimony and legal
		  representation in City of Eugene v. Peter Vincent Chabarek.
	
	
		Whereas, in the case of City of Eugene v. Peter Vincent
			 Chabarek, Citation No. 06–05546, pending in Municipal Court for the City of
			 Eugene, testimony has been requested from Juine Chada, an employee in the
			 office of Senator Ron Wyden;
		Whereas, pursuant to sections 703(a) and 704(a)(2) of the
			 Ethics in Government Act of 1978, 2 U.S.C. §§ 288b(a) and 288c(a)(2), the
			 Senate may direct its counsel to represent an employee of the Senate with
			 respect to any subpoena, order, or request for testimony relating to their
			 official responsibilities;
		Whereas, by the privileges of the Senate of the United
			 States and rule XI of the Standing Rules of the Senate, no evidence under the
			 control or in the possession of the Senate may, by the judicial or
			 administrative process, be taken from such control or possession but by
			 permission of the Senate; and
		Whereas when it appears that evidence under the control or
			 in the possession of the Senate may promote the administration of justice, the
			 Senate will take such action as will promote the ends of justice consistent
			 with the privileges of the Senate: Now, therefore, be it
		
	
		That Juine Chada is authorized to
			 testify in the case of City of Eugene v. Peter Vincent Chabarek, except
			 concerning matters for which a privilege should be asserted.
		2.The Senate Legal Counsel
			 is authorized to represent Juine Chada in connection with the testimony
			 authorized in section one of this resolution.
		
